60 B.R. 499 (1985)
In re J.C. WILLIAMS & PEEPTITE PAVING CO., INC., Debtor.
J.C. WILLIAMS & PEEPTITE PAVING CO., INC., Plaintiff,
v.
INTERNAL REVENUE SERVICE, an Agency of the United States of America, Defendant.
Bankruptcy No. 84-00218-BKC-SMW, Adv. No. 85-1271-BKC-SMW.
United States Bankruptcy Court, S.D. Florida.
December 26, 1985.
Martin L. Sandler, Cynthia I. Chiefa, Miami, Fla., Cohen, Shapiro, Polisher, Shiekman and Cohen, for J.C. Williams & Peeptite Paving Co., Inc., debtor/plaintiff.
Leon B. Kellner by Marilyn G. Koonce, Paul E. Pelletier, Miami, Fla., U.S. Atty. for the S.D. of Florida, for I.R.S., defendant.

ORDER
SIDNEY M. WEAVER, Bankruptcy Judge.
This matter having come on to be heard on the motion to dismiss filed by the United States of America, the Court being duly advised in the premises and for the reasons set forth below determines that the motion to dismiss is due to be granted.
On February 3, 1984, debtor, J.C. Williams & Peeptite Paving Co., Inc., filed a petition for relief under Chapter 11 of the United States Bankruptcy Code. On November 14, 1985, debtor filed an adversary complaint for injunctive relief seeking to enjoin the Internal Revenue Service from pursuing collection of responsible officer penalty taxes assessed pursuant to Section 6672 of the Internal Revenue Code against debtor's corporate officers, J.C. Williams and Ada Mae Williams. As a basis for the *500 requested relief, debtor alleges in its complaint that the corporate officers "are subsidizing the operation of the Debtor-in-Possession through their personal funds" and "without the personal participation of the Williams' Debtor will be unable to reorganize and propose and consumate a feasible plan of reorganization."
The United States filed a motion to dismiss the complaint for injunctive relief which alleges, inter alia, that the debtor corporation lacks standing to maintain this action and that this proceeding is barred by the Anti-Injunction Act, Section 7421(a) of the Internal Revenue Code (26 U.S.C.).
For the reasons set forth in the District Court's opinion of In re Driscoll's Towing Service Inc., 51 B.R. 990 (S.D. Fla.1985), this Court is in agreement with the contentions in the United States' Motion to Dismiss.
For the foregoing reasons,
IT IS HEREBY ORDERED ADJUDGED and DECREED that the Motion to Dismiss filed by the United States is HEREBY GRANTED.